Citation Nr: 1546956	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, anxiety disorder, personality disorder, panic disorder, and intermittent explosive disorder. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2013, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing has been associated with the claims file.

In February 2014, the Board dismissed the Veteran's claims for diabetes mellitus and a sexually transmitted disease while reopening the Veteran's claims of entitlement to service connection for bipolar disorder and depression.  The Board also remanded his claims for an acquired psychiatric disorder, to include bipolar disorder, depression, PTSD, mood disorder, anxiety disorder, personality disorder, panic disorder, and intermittent explosive disorder and entitlement to a TDIU.

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for acquired psychiatric.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The United States Court of Appeals for Veterans Claims has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

As already alluded to above, the Board remanded this appeal in February 2014 to provide the Veteran with a VA examination to determine the nature and etiology of any acquired psychiatric disorder and its relationship with his active service.  To this end, the Veteran had a VA examination in June 2015.  The examiner diagnosed him with adjustment disorder with mixed anxiety and depressed mood, chronic, onset during service per Veteran report, and major depression, recurrent, moderate, occurring during exacerbations of adjustment disorder.  The examiner stated that psychological testing was not conducted since the Veteran reported that he was illiterate.  She opined that the Veteran did not have PTSD, but commented that she could not explain on why other practitioners had given him other diagnoses, especially PTSD, when he did not experience a life threatening event.  The examiner, however, failed to provide an opinion as to whether the currently diagnosed adjustment disorder with mixed anxiety and depressed mood and major depression had its onset or was aggravated during active service.  Additionally, she did not consider, or, in the alternative, explain why the Veteran's alleged assault in service did not qualify as a life threatening event under the criteria for PTSD. Consequently, the Board finds that another VA examination is required in view of Stegall.

As the Veteran's claim for a TDIU is impacted by the outcome of the service connection claim, the TDIU claim is considered inextricably intertwined with the other claim on appeal.  Therefore, a determination as to whether the Veteran is entitled to service connection for the claim must be made prior to reaching a decision on his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a psychiatric examination with the appropriate clinician.  The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder, to include bipolar disorder, depression, PTSD, mood disorder, anxiety disorder, personality disorder, panic disorder, and intermittent explosive disorder, that had its onset or was aggravated during active service.  The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.  The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder, to include bipolar disorder, depression, PTSD, mood disorder, anxiety disorder, personality disorder, panic disorder, and intermittent explosive disorder, that had its onset or was aggravated during active service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Despite multiple actions by the RO, the Veteran's service treatment records are not of record. 

* In a September 2009 stressor statement and at the May 2013 Board hearing, the Veteran stated that during his military service, he was bullied, harassed, and beaten in service.  He admitted to being stressed out often for the constant harassment and him not being able to perform his duties according to his military occupational specialty relating to helicopters.  The Veteran stated that he was only allowed to pick up cigarette butts.  He believes that these situations in service caused him to develop bipolar disorder and depression, which in turn caused him to develop PTSD. 

* In an undated statement, the Veteran stated that he was an employee of the VA Medical Center in Fayetteville, North Carolina, from 1982 until 1999.  He explained that he filed harassment and discrimination charges against the hospital because of false information about him being disseminated by management to other employees and not receiving the proper training in order to be promoted to a cook.  After filing the complaint, he was charged with sexually harassment.  In 1999, he stopped working at the recommendation of his doctor because of his PTSD. 

* In a December 2004 private treatment record, it was noted that the Veteran was admitted for hospitalization after being apprehended in front of the Fayetteville, North Carolina VA Medical Center with an assault rifle. 

* A May 2001 private treatment record notes that the Veteran has PTSD secondary to emotional abuse and harassment at the Fayetteville, North Carolina, VA Medical Center during his employment. 

* In March 2006, it was concluded by a private physician that the Veteran was so depressed, secondary to work-related trauma that he signed guardianship over to his wife in 2000.  A diagnosis of chronic, severe, work-related PTSD was reported. 

* In March 2000, a private medical physician reported that the Veteran's inability to return to work because of PTSD was caused by VA hospital personnel.
* In September 2002, a private medical physician concluded that the Veteran's bipolar disorder and symptoms of mood swings, depression, insomnia, and low energy, all originated during his military service. 

* Private treatment records reflect a history of cocaine use, drinking alcohol daily and using marijuana frequently. 

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether the psychiatric disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current bipolar disorder, depression, PTSD, mood disorder, anxiety disorder, personality disorder, panic disorder, and intermittent explosive disorder.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




